NUMBER 13-16-00074-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

MASTERCRAFT BOAT COMPANY, LLC,                                           Appellant,

                                         v.

REBECCA CHAMBERS,                                   Appellee.
____________________________________________________________

          On appeal from the County Court at Law No. 3
                   of Nueces County, Texas.
____________________________________________________________

                                     ORDER
            Before Justices Benavides, Perkes, and Longoria
                           Order Per Curiam

      Appellant Mastercraft Boat Company, LLC, (“Mastercraft”) has filed an

emergency motion for temporary order staying trial court proceedings during the

pendency of its appeal of an order denying its special appearance. In the trial court,

Mastercraft sought to stay the trial and related proceedings, and the trial court

stayed the trial but denied the request to stay any other trial court proceedings.
Mastercraft asserts that the deadlines to designate experts, to complete discovery

and amend pleadings, and to have summary judgments heard are rapidly

approaching.    It asserts that without a stay, it “will be forced to incur substantial

costs . . . in order to meet these deadlines on merits-related issues while this

Court determines whether the trial court even has jurisdiction . . . .”

      Under section 51.014 of the civil practice and remedies code, an

interlocutory appeal of an order denying a special appearance stays the

commencement of a trial in the trial court pending resolution of the appeal.      See

T EX. CIV . P RAC . & REM . C ODE A NN. § 51.014(b) (West, Westlaw through 2015 R.S.).

The stay set forth in section 51.014 is mandatory and allows no room for

discretion.   In re Texas Educ. Agency, 441 S.W.3d 747, 750 (Tex. App.—Austin

2014, no pet.); Waite v. Waite, 76 S.W.3d 222, 223 (Tex. App.—Houston [14th

Dist.] 2002, no pet.); Sheinfeld, Maley & Kay, P.C. v. Bellush, 61 S.W.3d 437, 439

(Tex. App.—San Antonio 2001, no pet.).        Section 51.014 further provides for a

stay of “all other proceedings in the trial court” for several categories o f

interlocutory appeals, but does not require a stay of all other proceedings in the

trial court for orders granting or denying special appearances.        See T EX . CIV .

P RAC . & REM. C ODE A NN. § 51.014(b).   Nevertheless, this Court has discretion to

make any temporary order necessary to preserve the parties’ rights until

disposition of an appeal from an interlocutory order.    See T EX. R. A PP . P. 29.3.

      The Court, having examined and fully considered appellant’s emergency

motion for temporary order, is of the opinion that it should be granted.


                                          2
 Accordingly, we GRANT the motion and ORDER all proceedings in t h e trial court t o

 b e STAYED pending resolution of this appeal or until further order of this Court. See

 id.

        IT IS SO ORDERED.


                                                            PER CURIAM

Delivered and filed the
18th day of April, 2016.




                                           3